Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
	In light of the terminal disclaimer of 05-02-2022, the double patenting rejection of claims against Application No 16/648479 has been withdrawn.
	In light of Applicant’s arguments, the double patenting rejections of claims against Application 16/754490 and 16/498134 have been withdrawn.
	The drawings filed on 11-26-2019 are accepted.
		EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Paul Baszner (Reg. No. 68,634), on 05-17-2022.

Claims are amended as follows:
1.	(Currently Amended) A method for storing data in a tamper-proof manner in an electronic storage device, using a bidirectionally linked blockchain structure, the method comprising:
providing the bidirectionally linked blockchain structure;
providing the data to be stored;
generating an additional block for expanding the blockchain structure, which includes the data to be stored and is intended to be linked bidirectionally to a last block of the blockchain structure, the last block of the blockchain structure including stored data; 
calculating a first block-dependent linking function for bidirectionally linking the last block to the additional block, the calculation of the linking function comprising:
calculating a combined block-dependent check value of the last block and of the additional block, using the data stored in the last block and the data to be stored in the additional block;
associating the combined check value with a block-independent, linking process-specific function;
adding the first block-dependent linking function to the last block;
adding the first block-dependent linking function to the additional block; and
storing the blockchain structure expanded by the additional block.

2.	(Currently Amended) The method according to claim 1, wherein the last block of the blockchain structure furthermore comprises a second block-dependent linking function of a bidirectional concatenation of the last block to a penultimate block of the blockchain structure,
the addition of the first block-dependent linking function to the last block comprising associating the first block-dependent linking function with the second block-dependent linking function.
5.	(Currently Amended) The method according to claim 4, wherein the block-independent, linking process-specific function comprises an association of the polynomial of the M-th order with an exponential function, an exponent of the exponential function comprising a polynomial of the order greater than or equal to two.

12.	(Currently Amended) The method according to claim 11, wherein the block-independent transformation functions are configured, as increment operators, to transform each of the block-independent, linking process-specific functions of the block-dependent linking functions into the next higher block-independent, linking process-specific function according to an ascending order and/or, as decrement operators, to transform each of the block-independent, linking process-specific functions of the block-dependent linking functions into a next lower block-independent, linking process-specific function according to the ascending order.

15.	(Currently Amended) The method according to claim 1, wherein the data to be stored includes data that is characteristic of a content of a digitally encoded document, the providing the data to be stored including receiving the data by way of a communication interface via a network from a computer system creating the digitally encoded document, the method furthermore comprising:
receiving a request for a current version of the blockchain structure by way of the communication interface via the network from a requesting computer system; and
transmitting the expanded blockchain structure by way of the communication interface via the network to the requesting computer system in response to the received request.

16.	(Currently Amended) The method according to claim 1, wherein the data to be stored includes data of a transaction, the providing the data to be stored including receiving the data by way of a communication interface via a network from a computer system involved in carrying out the transaction, the method furthermore comprising:
receiving a request for a current version of the blockchain structure by way of the communication interface via the network from a requesting computer system; and
transmitting the expanded blockchain structure by way of the communication interface via the network to the requesting computer system in response to the received request.

17.	(Currently Amended) The method according to claim 1, wherein the data to be stored includes status data of a device, the providing the data to be stored including receiving the data by way of a communication interface via a network from a computer system detecting the status data by way of a sensor, the method furthermore comprising:
receiving a request for a current version of the blockchain structure by way of the communication interface via the network from a requesting computer system; and
transmitting the expanded blockchain structure by way of the communication interface via the network to the requesting computer system in response to the received request.

18.	(Currently Amended) The method according to claim 1, wherein the data to be stored includes data characterizing a processing operation of a digitally encoded document, the providing the blockchain structure including receiving the document to be processed, which includes the blockchain structure, and reading out the blockchain structure from the received document, the providing the data to be stored including processing the received document and generating the data, and the storage of the expanded blockchain structure including adding the expanded blockchain structure to the processed document and storing the processed document including the expanded blockchain structure.

20.	(Currently Amended) An electronic data storage system for storing data in a tamper-proof manner in a bidirectionally linked blockchain structure, wherein the data storage system comprises a processor and an electronic storage device including machine-readable instructions, an execution of the machine-readable instructions by the processor prompting the data storage system to carry out a method, comprising:
providing the bidirectionally linked blockchain structure;
providing the data to be stored;
generating an additional block for expanding the blockchain structure, which includes the data to be stored and is intended to be linked bidirectionally to a last block of the blockchain structure, the last block of the blockchain structure including stored data; 
calculating a block-dependent linking function for bidirectionally linking the last block to the additional block, the calculation of the linking function comprising:
calculating a combined block-dependent check value of the last block and of the additional block, using the data stored in the last block and the data to be stored in the additional block;
associating the combined check value with a block-independent, linking process-specific function;
adding the block-dependent linking function to the last block;
adding the block-dependent linking function to the additional block; and
storing the blockchain structure expanded by the additional block.

21.	(Currently Amended) A telecommunications system, comprising an electronic data storage system according to claim 20 and a communication interface for communicating via a network, the electronic data storage system including an electronic storage device, wherein the providing the data to be stored includes receiving the data by way of a communication interface via a network, the carried-out method furthermore comprising:
receiving a request for a current version of the blockchain structure by way of the communication interface via the network from a requesting telecommunications system; and
transmitting the expanded blockchain structure by way of the communication interface via the network to the requesting telecommunications system in response to the received request.

22.	(Currently Amended) A telecommunications system, comprising an electronic data storage system according to claim 20 and a communication interface for communicating via a network, the electronic data storage system including an electronic storage device, wherein the data to be stored includes data characterizing a processing operation of a digitally encoded document, the providing the blockchain structure including receiving the document to be processed, which includes the blockchain structure, and reading out the blockchain structure from the received document, the providing the data to be stored including processing the received document and generating the data, and the storage of the expanded blockchain structure including adding the expanded blockchain structure to the processed document and storing the processed document including the expanded blockchain structure, the carried-out method furthermore comprising:
receiving a request for the processed document by way of the communication interface via the network from a requesting telecommunications system; and
transmitting the processed document including the expanded blockchain structure by way of the communication interface via the network to the requesting telecommunications system in response to the received request. 
Allowable Subject Matter
Claims 1-22 are allowed. 
	The following is an examiner's statement of reasons for allowance:
	The closest prior art in the field taken singly or in combination, fail to disclose,  calculating a first block-dependent linking function for bidirectionally linking the last block to the additional block, the calculation of the linking function comprising: calculating a combined block-dependent check value of the last block and of the additional block, using the data stored in the last block and the data to be stored in the additional block; associating the combined check value with a block-independent, linking process-specific function; adding the first block-dependent linking function to the last block; adding the first block-dependent linking function to the additional block; and storing the blockchain structure expanded by the additional block (as claimed in claims 1 and 20).
	Claims are allowed in light of above claimed inventions when in combination with remaining claim limitations
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437